DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 07/29/2021.
Claims 1, 3-9, 11-16 are pending. 
Claims 2 and 10 are cancelled.
Claims 1 and 9 are further amended.
Response to Arguments
Regarding 35 USC 112
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 112, claims 9-16, page 5, filed on 07/29/2021. Applicant argues that the amendment to claim 9 adds sufficient structure to achieve the claimed function.
Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 112, claims 9-16, page 5, filed on 07/29/2021, have been fully considered and are persuasive. Applicant has amended the claim to add limitation, “at least one processor connected to a memory storing instructions executable by at least one processor to implement”. The added limitation includes hardware for providing structure, therefore the 35 USC 112 rejection is withdrawn.
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, claims 1 and 9, pages 5-8, filed on 07/29/2021. Applicant argues that the prior art of record fails to teach or suggest the added limitation, “wherein bandwidth requirement is determined by monitoring uplink and downlink traffic flow for each of the one or more subscribers”.
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, claims 1 and 9, pages 5-8, filed on 07/29/2021, have been fully considered but they are not persuasive. With regards to added limitation, “wherein bandwidth requirement is determined by monitoring uplink and downlink traffic flow for each of the one or more subscribers”. McNamee discloses a system describing subscriber tiers equipped with monitoring tools. McNamee further discloses a method for identifying available and required user resources such as bandwidth. McNamee discloses acquiring uplink and downlink measurements through monitoring of the communications network. Therefore the Examiner believes that McNamee does teach or suggest determining bandwidth requirement through the measuring of monitored uplink and downlink transmissions for tiered subscribers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (US20150079929) in view of Gandi (US20190372857).
As to claim 1, McNamee teaches a method for subscriber tier plan adjustment, (¶0086 tiered services, subscription plans; ¶0133 adjust subscription plans) the method comprising: monitoring traffic flow for one or more subscribers of a plurality of subscribers on an operator's computer network; (¶0002 subscriber, network monitoring tools; ¶0030 telecommunications operators; ¶0034 users (e.g., network subscribers); ¶0045 monitor amount of data used by each subscriber; ¶0079 plurality of user devices) wherein bandwidth requirement is determined by monitoring uplink and downlink traffic flow for each of the one or more subscribers; (¶0002 subscriber, network monitoring tools; ¶0081 determine resource availability; ¶0086 tiered services based on bandwidth and usage requirements; ¶0097 monitor usage of bandwidth; ¶0102 measure various QoS parameters  of bandwidth (e.g., uplink, downlink)) determining a recommended tier plan for each of the one or more subscribers based on the one or more subscribers' bandwidth requirement; (¶0029 plans based on the amount of bandwidth; ¶0092 provide users with information regarding recommend other subscription plans;  ¶0093 recommend  subscription plans for the subscriber; ¶0139 make recommendations to users) and providing the recommended tier plan for each of the one or more subscribers to a network operator. (¶0030 information regarding subscription plans; ¶0031 provide subscribers with subscription plan; ¶0092 provide users with information regarding recommend other subscription plans; ¶0115 send information to the network operator).
Although McNamee teaches the method recited above, wherein McNamee fails to expressly teach determining a bandwidth requirement for each of the one or more subscribers. 
Gandhi, however discloses, determining a bandwidth requirement for each of the one or more subscribers; (¶0002 determining bandwidth, requirements; of a group of individual users, or each set of a plurality of sets of users; ¶0004 determine the appropriate amount of bandwidth capacity, subscribers). 
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for determining bandwidth demands for network customers. One of ordinary skill in the art would be motivated to allow for using a subscriber database to output model data to satisfy a subscribers quality of experience. (See Gandhi para 0326)
As to claim 5, the combination of McNamee and Gandhi teach the method of claim 1, wherein Gandhi further teaches A method according to claim 1, wherein determining the recommended tier plan for each of the one or more subscribers comprises determining whether the subscriber is self- congested in the subscribers current tier plan. (¶0051 subscriber Service Level Agreement (SLA); ¶0102 Service Level Agreement (SLA) tiers offers; ¶0301 measure the upstream traffic, measurements are taken upstream is congested).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for determining network congestion for users. One of ordinary skill in the art would be motivated to allow for a user database to output user quality of experience. (See Gandhi para 0326)
As to claim 7, the combination of McNamee and Gandhi teach the method of claim 5, wherein Gandhi further teaches A method according to claim 5 wherein a subscriber is self-congested if a QoE metric associated with the subscriber degrades significantly more than a predetermined percentage for a predetermined period of time. (¶0057 congestion leads to degradation of QoE; ¶0124 QoE over a time interval; ¶0196 known (set) intervals).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for wherein a subscriber QoE metric degrades more than a percentage a predetermined period. One of ordinary skill in the art would be motivated to allow for generating a model to view upstream and downstream traffic. (See Gandhi para 0081)
As to claim 9, McNamee teaches a system for subscriber tier plan adjustment, (¶0034 users (e.g., network subscribers) ¶0086 tiered services, subscription plans; ¶0133 adjust subscription plans) the system comprising: at least one processor connected to a memory storing instructions executable by the at least one processor to implement; (¶0149  processor-executable software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium) wherein the bandwidth requirement is determined by monitoring uplink and downlink traffic flow for each of the one or more subscribers; (¶0002 subscriber, network monitoring tools; ¶0081 determine resource availability; ¶0086 tiered services based on bandwidth and usage requirements; ¶0097 monitor usage of bandwidth; ¶0102 measure various QoS parameters  of bandwidth (e.g., uplink, downlink)  an analysis module configured to determine a recommended tier plan for each of the one or more subscribers based on each subscriber's bandwidth requirement; (¶0029 plans based on the amount of bandwidth; ¶0034 users (e.g., network subscribers); ¶0063 analytics engine software module; ¶0079 plurality of user devices; ¶0092 provide users with information regarding recommend other subscription plans;   ¶0093 recommend  subscription plans for the subscriber; ¶0139 make recommendations to users) and a notification module configured to provide the recommended tier plan for each subscriber to a network operator. (¶0029 plans based on the amount of bandwidth; ¶0067 notification engine 524 may be configured to generate messages so they are specifically tailored to be presented on the subscriber's; ¶0092 provide users with information regarding recommend other subscription plans;  ¶0093 recommend  subscription plans for the subscriber; ¶0115 send information to the network operator; ¶0139 make recommendations to users). 
Although McNamee teaches the method recited above, wherein McNamee fails to expressly teach a learning module configured to monitor traffic flow for one or more subscribers of a plurality of subscribers on a computer network and determine a bandwidth requirement of each of the one or more subscribers.
Gandhi, however discloses, a learning module configured to monitor traffic flow for one or more subscribers of a plurality of subscribers on a computer network and determine a bandwidth requirement of each of the one or more subscribers; (¶0002 determining bandwidth, requirements; of a group of individual users, or each set of a plurality of sets of users; ¶0003 bandwidth capacity for bandwidth capacity; ¶0004 determine the appropriate amount of bandwidth capacity, subscribers;   ¶0284  Artificial Intelligence engine is a disclosed tool that predicts the required bandwidth).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for determining bandwidth demands for network customers. One of ordinary skill in the art would be motivated to allow for simulating operations to determine acceptable subscriber performance. (See Gandhi para 0209)
As to claim 13, the combination of McNamee and Gandhi teach the system recited in claim 9, wherein Gandhi further teaches The system according to claim 9, wherein the analysis (¶0051 subscriber Service Level Agreement (SLA); ¶0102 Service Level Agreement (SLA) tiers offers; ¶0301 measure the upstream traffic, measurements are taken upstream is congested).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for determining network congestion for users. One of ordinary skill in the art would be motivated to allow for implementing a system to score and/or rank network traffic. (See Gandhi para 0329)
As to claim 15, the combination of McNamee and Gandhi teach the system recited in claim 13, wherein Gandhi further teaches The system according to claim 13, wherein a subscriber is self-congested if a QoE metric associated with the subscriber degrades significantly more than a predetermined percentage for a predetermined period of time. (¶0057 congestion leads to degradation of QoE; ¶0124 QoE over a time interval; ¶0196 known (set) intervals).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for wherein a subscriber QoE metric degrades more than a percentage a predetermined period. One of ordinary skill in the art would be motivated to allow for grouping subscribers based on network measurements. (See Gandhi para 0114)
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (US20150079929) in view of Gandhi (US20190372857) and in further view of Meredith (US20170230293).
As to claim 3, although the combination of McNamee and Gandhi teach the method of claim 1, wherein the combination of McNamee and Gandhi fail to expressly teach wherein determining a recommended tier plan for each of the one or more subscribers comprises: determining a highest throughput for each of the one or more subscribers over a predetermined time interval; and determining a recommended tier plan based on the highest throughputs for each of the one or more subscribers.
Meredith, however discloses, A method according to claim 1, wherein determining a recommended tier plan for each of the one or more subscribers comprises: determining a highest throughput for each of the one or more subscribers over a predetermined time interval; and determining a recommended tier plan based on the highest throughputs for each of the one or more subscribers. (¶0006 providing an option to the subscriber to move to a higher throughput internet service plan; ¶0028 determine that maximum throughput for the network connections and/or communications links during a selected period of time).
Thus given the teachings of Meredith it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Meredith, McNamee and Gandhi for identifying maximum throughput and recommending options to service plan based on throughput. One of ordinary skill in the art would be motivated to allow for provider's remote servers to collect throughput statistics and compare them to records (e.g. billing records) for that particular subscriber. (See Meredith para 0004)
As to claim 4, the combination of McNamee, Gandhi and Meredith teach the method of claim 1, wherein McNamee further teaches A method according to claim 3 further comprising developing a set of recommended tier plans, wherein for a tier plan to be included within the set (¶0030 wide variety of available subscriber services and service plans; ¶0101 subscriber having exceeded a threshold for a service; ¶0133 create subscription plans; ¶0138 make recommendations based on changing the subscription plan).
As to claim 11, although the combination of McNamee and Gandhi teach the method of claim 1, wherein the combination of McNamee and Gandhi fail to expressly teach the system according to claim 9, wherein the analysis module is configured to: determine a highest throughput for each of the one or more subscribers over a predetermined time interval; and determine a recommended tier plan based on the highest throughputs of the one or more subscribers.
Meredith, however discloses, the system according to claim 9, wherein the analysis module is configured to: determine a highest throughput for each of the one or more subscribers over a predetermined time interval; and determine a recommended tier plan based on the highest throughputs of the one or more subscribers. (¶0006 providing an option to the subscriber to move to a higher throughput internet service plan; ¶0028 determine that maximum throughput for the network connections and/or communications links during a selected period of time).
Thus given the teachings of Meredith, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and Meredith, McNamee and Gandhi for identifying maximum throughput and recommending options to service plan based on throughput. One of ordinary skill in the art (See Meredith,  para 0040)
As to claim 12, the combination of McNamee, Gandhi and Meredith, teach the system recited in claim 11, wherein McNamee further teaches The system according to claim 11, wherein the analysis module is further configured to develop a set of recommended tier plans, wherein for a tier plan to be included within the set of recommended tier plans, the number of subscribers that send traffic up to a highest value must exceed a predefined subscriber threshold. (¶0030 wide variety of available subscriber services and service plans; ¶0101 subscriber having exceeded a threshold for a service; ¶0133 create subscription plans; ¶0138 make recommendations based on changing the subscription plan).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (US20150079929) in view of Gandhi (US20190372857) and in further view of Haumont (US20040071086).
As to claim 6, although the combination of McNamee and Gandhi teach the method recited in claim 5, wherein the combination of McNamee and Gandhi fail to expressly teach A method according to claim 5 wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self-congestion threshold for a predetermined period of time.
Haumont, however discloses, a method according to claim 5 wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self-congestion threshold for a predetermined period of time. (¶0004 traffic become congested at network, data is received at a node at a rate greater than the maximum data throughput rate; ¶0075 congestion regard to threshold levels; ¶0081 congestion measures, threshold applied in time periods).
Thus given the teachings of Haumont it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Haumont, McNamee and Gandhi for congestion based on user reaching maximum throughput threshold. One of ordinary skill in the art would be motivated to allow for employing transfer control protocol (TCP) manage traffic congestion. (See Haumont para 0007)
As to claim 14, although the combination of McNamee and Gandhi teach the system recited in claim 13, wherein the combination of McNamee and Gandhi fail to expressly teach The system according to claim 13, wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self- congestion threshold for a predetermined period of time.
Haumont, however discloses, the system according to claim 13, wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self- congestion threshold for a predetermined period of time. (¶0004 traffic become congested at network, data is received at a node at a rate greater than the maximum data throughput rate; ¶0075 congestion regard to threshold levels; ¶0081 congestion measures, threshold applied in time periods).
Thus given the teachings of Haumont it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Haumont, McNamee and Gandhi for congestion based on user reaching maximum throughput threshold. One of ordinary skill in the art would be motivated to allow for (See Haumont para 0057)
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (US20150079929) in view of Gandhi (US20190372857) and in further view of Mohammed (US20150373206).
As to claim 8, although the combination of McNamee and Gandhi teach the method recited in claim 1, wherein the combination of McNamee and Gandhi fail to expressly teach a method according to claim 1 further comprising automatically notifying at least one of the one or more subscribers of the recommended tier plan and allowing the at least one of the one or more subscribers to automatically upgrade their tier plan.
Mohammed, however discloses, A method according to claim 1 further comprising automatically notifying at least one of the one or more subscribers of the recommended tier plan and allowing the at least one of the one or more subscribers to automatically upgrade their tier plan. ((¶0085 automatic provisioning; ¶0106 offers include plan changes, or upgrades; ¶0131 provisioning service upgrades; ¶0170 provide customers with automated operator-generated offers; automated alerts that provide customers notification).
Thus given the teachings of Mohammed it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mohammed, McNamee and Gandhi for receiving automatic alerts associated with service recommendations and upgrading a user service plan. One of ordinary skill in the art would be motivated to allow for authenticating a wireless terminal that is acquiring wireless network service. (See Mohammed para 0212)
As to claim 16, although the combination of McNamee and Gandhi teach the system recited in claim 9, wherein the combination of McNamee and Gandhi fail to expressly teach The system according to claim 9, wherein the notification module is further configured to automatically notify at least one of the one or more subscribers of the recommended tier plan and allow the at least one of the one or more subscribers to automatically upgrade their tier plan.
Mohammed, however discloses, the system according to claim 9, wherein the notification module is further configured to automatically notify at least one of the one or more subscribers of the recommended tier plan and allow the at least one of the one or more subscribers to automatically upgrade their tier plan. (¶0085 automatic provisioning; ¶0106 offers include plan changes, or upgrades; ¶0131 provisioning service upgrades; ¶0170 provide customers with automated operator-generated offers; automated alerts that provide customers notification).
Thus given the teachings of Mohammed it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mohammed, McNamee and Gandhi for receiving automatic alerts associated with service recommendations and upgrading a user service plan. One of ordinary skill in the art would be motivated to allow for a subscriber database for storing user/subscriber profiles. (See Mohammed para 0073)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454